UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-03171 ­­Value Line U.S. Government Securities Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square,21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: August 31, 2012 Date of reporting period: February 29, 2012 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 2/29/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management S E M I - A N N U A L R E P O R T 7 Times Square 21st Floor F e b r u a r y 2 9 , 2 0 1 2 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 Value Line U.S. Government Securities Fund, Inc. CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER SERVICING AGENT State Street Bank and Trust Co. c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PricewaterhouseCoopers LLP 300 Madison Avenue New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00084301 Value Line U.S. Government Securities Fund, Inc. To Our Value Line U.S. Government To Our Shareholders (unaudited): Enclosed is your semi-annual report for the period ended February 29, 2012. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the six-month period that ended on February 29, 2012, bond prices rose and interest rates fell among both short and long-term maturities. Interest rates dropped in response to the sovereign debt and banking crisis within the European Union, which threatened the stability of the global economy. Even though U.S economic growth was on an improving path, investors were worried the European crisis would short circuit the U.S. recovery, as well as growth within Asia and South America. For the period your Fund gained 1.33% lagging its benchmark, Barclays 50% Government/ 50% Mortgage Index, which gained 1.87%(1). During the period intermediate interest rates reached their lowest levels ever, with the 10-year Treasury note falling below 2.00%, reaching a low point of 1.79%. We had felt yields were very unattractive, providing almost a negative return after inflation was factored out. We believed that interest rates could not sustain these levels and would rise modestly, exerting some downward pressure on bond prices. Therefore, we kept the risk of the Fund slightly less than its index benchmark. However, rates remained extremely low and therefore we did not gain as much ground as our Index. By February of 2012, interest rates did show signs of trending higher as they rose above 2.00%, as the debt and banking crisis within Europe became more stable. Going forward we believe interest rates will trend higher than the extremely low levels, which characterized the recent six-month period. However, we do not expect rates to rise significantly. Continued uncertainty surrounding the problems within the European Union and the slow growth pattern of the U.S., will keep rates low and cause the Federal Reserve Board to maintain its accommodative monetary policy. We will continue to maintain our strategy of investing the Fund’s assets in a well-diversified highly rated portfolio of U.S. Treasuries, U.S. government agencies and mortgage-backed securities issued by U.S. government agencies. Additionally, by limiting the average maturity to no more than ten years, we provide a counterweight against gyrating interest rates. Thank you for your confidence in the Fund and we appreciate your continued support. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Jeff Geffen Jeff Geffen, Senior Portfolio Manager March 29, 2012 The Barclays 50% Government/50% Mortgage Index represents the intermediate maturities (1-10 years) of the U.S. Treasury and U.S. Agency segment of the fixed-income market. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this Index. Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our funds’ prospectus can be obtained by going to our website at www.vlfunds.com or calling 800.243-2729. 2 Value Line U.S. Government Securities Fund, Inc. Securities Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad U.S. stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the U.S. recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth, while stronger, was still disappointing at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. There were additional pressures on the market coming from Europe stemming from the sovereign debt crisis and increasing fears of a double dip recession. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appeared to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the U.S. Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. While modestly better job creation was reported in September, it was not enough to move the unemployment level below 9.1%. The market posted a strong rally in the final quarter of 2011. Investors increased their purchase of risk assets as news regarding progress in the European debt crisis began to emerge and U.S. economic data came in slightly better than expected. The S&P 500 Index closed out the year with a gain of 2.1%. This positive momentum followed the markets into the new year. An improving job market, rising stock prices, and housing starts near a 3-year high are combing to add lift to the U.S. economy. 3 Value Line U.S. Government Securities Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2011 through February 29, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 9/1/11 Ending account value 2/29/12 Expenses paid during period 9/1/11 thru 2/29/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.85% multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line U.S. Government Securities Fund, Inc. Portfolio Highlights at February 29, 2012 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets U.S. Treasury Notes, 2.25%, 7/31/18 $ $ % U.S. Treasury Bonds, 7.88%, 2/15/21 % Federal Home Loan Banks, 5.00%, 12/21/15 % U.S. Treasury Notes, 2.38%, 7/31/17 % U.S. Treasury Notes, 3.50%, 5/15/20 % Federal National Mortgage Association, 2.38%, 7/28/15 % Federal National Mortgage Association, 7.25%, 5/15/30 % U.S. Treasury Notes, 3.13%, 5/15/19 % U.S. Treasury Bonds, 6.00%, 2/15/26 % U.S. Treasury Bonds, 6.25%, 8/15/23 % Asset Allocation — Percentage of Fund’s Net Assets Coupon Distribution Percentage of Fund’s Investments Less than 4% % 4-4.99% % 5-5.99% % 6-6.99% % 7-7.99% % 5 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) February 29, 2012 Principal Amount Rate Maturity Date Value U.S. GOVERNMENT AGENCY OBLIGATIONS (69.1%) FEDERAL FARM CREDIT BANK (1.2%) $ Federal Farm Credit Bank % 11/15/17 $ TOTAL FEDERAL FARM CREDIT BANK (Cost $1,000,000) FEDERAL HOME LOAN BANK (5.8%) Federal Home Loan Banks 12/21/15 Federal Home Loan Banks 10/19/16 Federal Home Loan Banks 11/17/17 TOTAL FEDERAL HOME LOAN BANK (Cost $4,273,984) FEDERAL HOME LOAN MORTGAGE CORPORATION (25.6%) Federal Home Loan Mortgage Corporation REMIC Trust Series 2849 Class VA 8/15/15 Federal Home Loan Mortgage Corporation 7/18/16 Federal Home Loan Mortgage Corporation 8/25/16 Federal Home Loan Mortgage Corporation REMIC Trust Series 2767 Class CA 9/15/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92226 11/1/17 Federal Home Loan Mortgage Corporation 11/17/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E93499 12/1/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92829 12/1/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2892 Class DC 12/15/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2643 Class ME 3/15/18 Federal Home Loan Mortgage Corporation Gold PC Pool #E98960 9/1/18 Federal Home Loan Mortgage Corporation Gold PC Pool #B12822 3/1/19 Federal Home Loan Mortgage Corporation 3/27/19 Federal Home Loan Mortgage Corporation Gold PC Pool #B17398 12/1/19 See Notes to Financial Statements. 6 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rate Maturity Date Value $ Federal Home Loan Mortgage Corporation Gold PC Pool #G18044 % 3/1/20 $ Federal Home Loan Mortgage Corporation Gold PC Pool #B18034 4/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J12462 6/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00118 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00139 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #G11986 4/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12319 6/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G14216 7/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #J03233 8/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12381 9/1/21 Federal Home Loan Mortgage Corporation REMIC Trust Series 2773 Class DA 6/15/22 Federal Home Loan Mortgage Corporation Gold PC Pool #G13085 4/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J08096 6/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J08202 7/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09098 12/1/23 Federal Home Loan Mortgage Corporation REMIC Trust Series 3132 Class MA 12/15/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09739 5/1/24 Federal Home Loan Mortgage Corporation REMIC Trust Series 3147 Class YE 7/15/24 Federal Home Loan Mortgage Corporation Gold PC Pool #J11210 11/1/24 See Notes to Financial Statements. 7 Value Line U.S. Government Securities Fund, Inc. February 29, 2012 Principal Amount Rate Maturity Date Value $ Federal Home Loan Mortgage Corporation Gold PC Pool #J11587 % 1/1/25 $ Federal Home Loan Mortgage Corporation Gold PC Pool #G13855 6/1/25 Federal Home Loan Mortgage Corporation Gold PC Pool #E02704 7/1/25 Federal Home Loan Mortgage Corporation REMIC Trust Series 3567 Class BJ 6/15/27 Federal Home Loan Mortgage Corporation Gold PC Pool #C91239 3/1/29 Federal Home Loan Mortgage Corporation REMIC Trust Series 2878 Class AQ 5/15/31 Federal Home Loan Mortgage Corporation REMIC Trust Series 2645 Class NA 9/15/31 Federal Home Loan Mortgage Corporation Gold PC Pool #C77717 3/1/33 Federal Home Loan Mortgage Corporation Gold PC Pool #A29526 1/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A29633 1/1/35 Federal Home Loan Mortgage Corporation Pool #783022 (1) 2/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A56491 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #G08184 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A56467 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A80938 8/1/38 Federal Home Loan Mortgage Corporation REMIC Trust Series 3632 Class AP 2/15/40 Federal Home Loan Mortgage Corporation Gold PC Pool #C03516 9/1/40 Federal Home Loan Mortgage Corporation Gold PC Pool #A95803 12/1/40 Federal Home Loan Mortgage Corporation Gold PC Pool #A97135 2/1/41 See Notes to Financial Statements. 8 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rate Maturity Date Value $ Federal Home Loan Mortgage Corporation Gold PC Pool #Q01181 % 6/1/41 $ TOTAL FEDERAL HOME LOAN MORTGAGE CORPORATION (Cost $19,503,681) FEDERAL NATIONAL MORTGAGE ASSOCIATION (33.0%) Federal National Mortgage Association 7/28/15 Federal National Mortgage Association Pool #511823 5/1/16 Federal National Mortgage Association REMIC Trust Series 2005-40 Class VG 6/25/16 Federal National Mortgage Association Pool #615289 12/1/16 Federal National Mortgage Association Pool #622373 12/1/16 Federal National Mortgage Association Pool #631328 2/1/17 Federal National Mortgage Association Pool #623503 2/1/17 Federal National Mortgage Association Pool #643277 4/1/17 Federal National Mortgage Association Pool #638247 5/1/17 Federal National Mortgage Association REMIC Trust Series 2003-52 Class KR 7/25/17 Federal National Mortgage Association Pool #254684 3/1/18 Federal National Mortgage Association Pool #685183 3/1/18 Federal National Mortgage Association Pool #703936 5/1/18 Federal National Mortgage Association Pool #257566 1/1/19 Federal National Mortgage Association Pool #780956 5/1/19 Federal National Mortgage Association Pool #790984 7/1/19 Federal National Mortgage Association Pool #786915 8/1/19 Federal National Mortgage Association Pool #735063 12/1/19 Federal National Mortgage Association REMIC Trust Series 2003-28 Class KA 3/25/22 Federal National Mortgage Association REMIC Trust Series 2003-17 Class ED 9/25/22 Federal National Mortgage Association Pool #890121 3/1/23 Federal National Mortgage Association REMIC Trust Series 2003-38 Class TC 3/25/23 Federal National Mortgage Association Pool #AH8061 6/1/26 Federal National Mortgage Association Pool #AI3053 7/1/26 Federal National Mortgage Association Pool #412682 3/1/28 Federal National Mortgage Association Pool #425239 4/1/28 Federal National Mortgage Association 5/15/30 See Notes to Financial Statements. 9 Value Line U.S. Government Securities Fund, Inc. February 29, 2012 Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association Pool #568625 % 1/1/31 $ Federal National Mortgage Association Pool #571090 1/1/31 Federal National Mortgage Association Pool #MA0641 2/1/31 Federal National Mortgage Association Pool #573935 3/1/31 Federal National Mortgage Association Pool #MA0804 7/1/31 Federal National Mortgage Association Pool #MA3894 9/1/31 Federal National Mortgage Association Pool #629297 2/1/32 Federal National Mortgage Association Pool #626440 2/1/32 Federal National Mortgage Association Pool #634996 5/1/32 Federal National Mortgage Association Pool #254383 6/1/32 Federal National Mortgage Association Pool #254476 9/1/32 Federal National Mortgage Association Pool #688539 3/1/33 Federal National Mortgage Association Pool #650386 7/1/33 Federal National Mortgage Association Pool #726889 7/1/33 Federal National Mortgage Association Pool #759028 1/1/34 Federal National Mortgage Association Pool #761913 2/1/34 Federal National Mortgage Association Pool #763393 2/1/34 Federal National Mortgage Association Pool #769862 2/1/34 Federal National Mortgage Association Pool #769682 3/1/34 Federal National Mortgage Association REMIC Trust Series 2004-60 Class LB 4/25/34 Federal National Mortgage Association Pool #778141 5/1/34 Federal National Mortgage Association Pool #773586 6/1/34 Federal National Mortgage Association Pool #255311 7/1/34 Federal National Mortgage Association Pool #258149 9/1/34 Federal National Mortgage Association Pool #789150 10/1/34 Federal National Mortgage Association Pool #255496 11/1/34 Federal National Mortgage Association Pool #797154 11/1/34 Federal National Mortgage Association Pool #801063 11/1/34 Federal National Mortgage Association Pool #803675 12/1/34 Federal National Mortgage Association Pool #804683 12/1/34 Federal National Mortgage Association Pool #815813 (1) 2/1/35 Federal National Mortgage Association Pool #255580 2/1/35 Federal National Mortgage Association Pool #735224 2/1/35 Federal National Mortgage Association Pool #896016 8/1/36 Federal National Mortgage Association Pool #901561 10/1/36 Federal National Mortgage Association Pool #919584 6/1/37 See Notes to Financial Statements. 10 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association Pool #943647 % 7/1/37 $ Federal National Mortgage Association Pool #AA2531 3/1/39 Federal National Mortgage Association Pool #AA9181 8/1/39 Federal National Mortgage Association REMIC Trust Series 2009-88 Class MA 10/25/39 Federal National Mortgage Association Pool #AD1035 2/1/40 Federal National Mortgage Association Pool #AD5234 7/1/40 Federal National Mortgage Association Pool #AD7136 7/1/40 Federal National Mortgage Association Pool #890236 8/1/40 Federal National Mortgage Association Pool #AD8408 8/1/40 Federal National Mortgage Association Pool #AE2078 8/1/40 Federal National Mortgage Association Pool #AD8536 8/1/40 Federal National Mortgage Association Pool #AH5575 2/1/41 Federal National Mortgage Association Pool #AI3051 7/1/41 Federal National Mortgage Association Pool #AI0814 8/1/41 Federal National Mortgage Association Pool #AJ5888 11/1/41 Federal National Mortgage Association Pool #AJ7440 11/1/41 TOTAL FEDERAL NATIONAL MORTGAGE ASSOCIATION (Cost $25,072,410) GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (3.5%) Government National Mortgage Association Pool #003645 12/20/19 Government National Mortgage Association Pool #557681 8/15/31 Government National Mortgage Association Pool #548880 12/15/31 Government National Mortgage Association Pool #551762 4/15/32 Government National Mortgage Association Pool #582415 11/15/32 Government National Mortgage Association Pool #604485 7/15/33 Government National Mortgage Association Pool #622603 11/15/33 Government National Mortgage Association Pool #429786 12/15/33 Government National Mortgage Association Pool #605025 2/15/34 Government National Mortgage Association Pool #626480 2/15/34 Government National Mortgage Association Pool #610944 4/15/34 Government National Mortgage Association Pool #583008 6/15/34 Government National Mortgage Association Pool #605245 6/15/34 Government National Mortgage Association Series 2010-151 Class KA 9/16/39 See Notes to Financial Statements. 11 Value Line U.S. Government Securities Fund, Inc. February 29, 2012 Principal Amount Rate Maturity Date Value $ Government National Mortgage Association Series 2011-17 Class EP % 12/16/39 $ TOTAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (Cost $2,720,834) TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $52,570,909) U.S. TREASURY OBLIGATIONS (27.1%) U.S. Treasury Notes 11/30/16 U.S. Treasury Notes 1/31/17 U.S. Treasury Notes 7/31/17 U.S. Treasury Notes 9/30/17 U.S. Treasury Notes 3/31/18 U.S. Treasury Notes 7/31/18 U.S. Treasury Notes 5/15/19 U.S. Treasury Notes 5/15/20 U.S. Treasury Notes 2/15/21 U.S. Treasury Notes 5/15/21 U.S. Treasury Notes 11/15/21 U.S. Treasury Bonds 2/15/21 U.S. Treasury Bonds 8/15/23 U.S. Treasury Bonds 2/15/25 U.S. Treasury Bonds 2/15/26 TOTAL U.S. TREASURY OBLIGATIONS (Cost $21,575,234) TOTAL INVESTMENT SECURITIES (96.2%) (Cost $74,146,143) REPURCHASE AGREEMENT (3.3%) With Morgan Stanley, 0.12%, dated 02/29/12, due 03/01/12, delivery value $2,700,009 (collateralized by $2,680,000 U.S. Treasury Notes 1.7500% due 01/31/14, with a value of $2,757,960) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.5%) NET ASSETS (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION
